Citation Nr: 0427938	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  02-09 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an anxiety 
disorder.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for a bilateral 
shoulder disorder, to include arthralgia and degenerative 
joint disease (claimed as shoulder muscle cramps).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, denying entitlement service 
connection for hearing loss, anxiety and sleep disorders, and 
arthralgia and degenerative joint disease of the shoulders.  

Pursuant to his request, an RO hearing was scheduled for 
September 2002, but the veteran failed to appear.  He was 
then afforded a Board hearing in Washington, DC, in June 
2004, a transcript of which is on file.  Following that 
hearing additional documentary evidence was submitted to the 
Board by the representative with a waiver of initial review 
by the RO of that evidence.  

While this case was before the RO, the veteran advanced 
allegations as to his entitlement to service connection for 
back disorders, variously described as arthralgia and 
degenerative joint disease.  Service connection for 
degenerative joint disease of the cervical and lumbar spine, 
and degenerative disc disease of the lumbar spine was 
previously denied by the RO in a rating action in November 
1999, following which no timely appeal was initiated.  
Inasmuch as the veteran's claim to reopen for service 
connection for a back disorder has not been developed for 
review by the Board at this time, it is referred to the RO 
for appropriate consideration.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.

REMAND

On appeal, the veteran argues that his bilateral hearing loss 
originated in service and that his service-connected left 
ankle disability has directly caused the onset of anxiety, 
sleep, and shoulder disorders.  He requests that his appeal 
be remanded to the RO in order to secure full compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
and its implementing regulations.  The Board concurs that 
remand is required for VCAA compliance, and for the other 
reasons set forth below. 

Under the VCAA the obligations of VA with respect to its 
duties to provide notice and to assist the veteran were 
redefined.  In this case, the VCAA notice provided to the 
veteran in March 2001 is lacking as to the information and 
specific evidence necessary to substantiate his claims for 
service connection, nor does it adequately advise him as to 
the division of responsibility between he and VA in obtaining 
the specific evidence necessary to substantiate his claims.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Further actions are also needed involving VA's obligations to 
afford complete notice and to assist the veteran in the 
development of the evidence.  A claim for service connection 
represents a claim on any basis, and given that the veteran 
has during the pendency of this appeal expanded his claims 
for service connection by alleging, in the alternative, that 
his anxiety, sleep, and shoulder disorders are secondary to a 
service-connected left ankle disability and by providing 
medical evidence as to those relationships, remand is 
required to permit the RO to develop the claims for secondary 
service connection from a procedural and evidentiary 
standpoint.  As well, the veteran has submitted evidence that 
he currently has hearing loss, although he has not to date 
been afforded a VA medical examination regarding his 
diminished hearing.

Further evidentiary development is likewise necessary on the 
basis of evidence recently submitted to the Board.  Such 
evidence indicates that the veteran was found to be disabled 
by the Social Security Administration (SSA) from October 
1997.  That agency's Administrative Law Judge (ALJ) 
identified anxiety, sleep, and shoulder disorders, among 
others.  The medical records referred to by the ALJ are not, 
however, contained within the veteran's claims folder.  As 
well, the veteran in his June 2004 hearing testimony 
referenced various medical providers and it is evident that 
not all of the records from those providers are on file.  
Further actions are therefore found to be necessary.  

Lastly, additional procedural development is needed regarding 
the question of the veteran's entitlement to service 
connection for a sleep disorder.  A claim therefor was 
received by the RO in July 1999 and denied as not well 
grounded in January 2000, with notice to veteran occurring in 
February 2000.  In February 2001, the veteran requested 
readjudication of the January 2000 denial based on the 
passage of the VCAA.  Readjudication followed in November 
2001, with the prior denial being confirmed and continued and 
notice to the veteran of the action taken occurring later in 
the same month.  A notice of disagreement specific to the 
sleep disorder was not then received by the RO until its 
receipt of a VA Form 9 in June 2002.  While a statement of 
the case was issued in February 2002 as to the issue in 
question, such action was premature in the absence of a 
notice of disagreement and further action is needed on remand 
for its issuance.  38 U.S.C.A. § 7105 (West 2002).   

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what specific information and 
evidence are still needed to substantiate 
his claims of entitlement to direct 
service connection for bilateral hearing 
loss and for direct and secondary service 
connection for anxiety, sleep, and 
shoulder disorders.  The veteran must be 
notified what specific portion of any 
needed evidence VA will secure, and what 
specific portion of any needed evidence 
he himself must submit.  The RO should 
also advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  The RO 
should notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  The RO must contact the veteran in 
writing and request that he furnish the 
names and addresses of those VA and non-
VA medical professionals and/or 
institutions which have examined or 
treated him for a hearing loss, as well 
as for anxiety, sleep, and shoulder 
disorders since 1971.  He should also be 
asked to provide the names and addresses 
of any medical professional who might 
have indicated to him that his anxiety, 
sleep, and shoulder disorders were caused 
or aggravated by his service-connected 
left ankle disability.  Notice is hereby 
taken that the veteran previously 
indicated that he was treated during 
postservice years at Wheeling Hospital 
(1974-1977) and by Doctors Hoffrider, 
Kimer, Zaleski, Finch, and Kale.  While 
at least some medical records are on file 
from some of those providers, it remains 
unknown whether all pertinent records are 
within the claims folder.  In addition, 
the approximate dates of any such 
examination or treatment  must also be 
listed by the veteran.  

Upon receipt of such information, the RO 
must attempt to secure those medical 
records not already on file which were 
compiled by those individuals or 
institutions referenced by the veteran.  

Regardless whether the veteran responds 
to the aforementioned request for 
information as to his medical providers, 
the RO must obtain any and all pertinent 
records of VA medical treatment, which 
are not already contained in the claims 
folder.  Once obtained, those records 
must be made a part of the veteran's 
file.  

3.  The RO must obtain for inclusion in 
the claims file any medical records 
developed and/or utilized by the SSA in 
connection with its award of disability 
benefits to the veteran.  

4.  Thereafter the RO must issue a 
statement of the case as to its November 
2001 denial of his claim for service 
connection for a sleep disorder.  The 
veteran is hereby advised that if he 
wishes to have the Board review the 
merits of such claim, he must file a VA 
Form 9, Appeal to the Board of Veterans' 
Appeals, within 60 days of the issuance 
of the statement of the case.  

5.  Thereafter, the veteran must be 
afforded various VA medical examinations, 
including an audiology examination for 
evaluation of his hearing loss, a 
psychiatric examination for evaluation of 
his anxiety disorder, a neurologic 
examination for evaluation of his sleep 
disorder (assuming that the veteran 
perfects an appeal thereto), and an 
orthopedic examination with respect to 
each shoulder in order to assess the 
nature and etiology of each disorder.  
The claims folder in its entirety must be 
made available to and reviewed by each 
examiner.  Such examinations are to 
include a detailed review of the 
veteran's history and current complaints, 
as well as comprehensive clinical 
evaluations and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  
Following an examination of the veteran 
and a review of all of the evidence of 
record, the audiologist must offer an 
opinion, with full supporting rationale, 
as to the following question:

Does the veteran have hearing 
loss meeting the criteria of 
38 C.F.R. § 3.385 (2003)?  If 
so, is it at least as likely as 
not that hearing loss of either 
ear is the direct result of the 
veteran's period of military 
service or any event thereof, 
including acoustic trauma?

The psychiatrist must offer a 
professional opinion, with full 
supporting rationale, as to the following 
questions:

(a)  It is at least as likely 
as not that any currently 
existing anxiety disorder had 
its onset during his period of 
military service or is 
otherwise related to such 
period of service or any event 
thereof?

(b)  Is it at least as likely 
as not that the veteran's 
service-connected left ankle 
disorder is the direct cause of 
any currently existing anxiety 
disorder?  Is it at least as 
likely as not that the left 
ankle disability increased the 
severity of any anxiety 
disorder, such as to cause an 
aggravation of that anxiety 
disorder?  In offering any 
opinion the examiner must 
address the July 2004 opinion 
of J. Mark Finch. M.D.

The neurologist must opine with full 
supporting rationale, as to the following 
questions:

(a)  It is at least as likely 
as not that any current sleep 
disorder had its onset during 
the appellant's period of 
military service or is 
otherwise related to such 
period of service or any event 
thereof?  In offering any 
opinion the examiner must 
address the July 2004 opinion 
of J. Mark Finch. M.D.

(b)  Is it at least as likely 
as not that the veteran's left 
ankle disorder is the direct 
cause of any current sleep 
disorder, or that the service-
connected left ankle disability 
has resulted in an increase in 
severity of any sleep disorder, 
such as to aggravate that 
disorder?

The orthopedist must opine, with full 
supporting rationale, as to the following 
questions:

(a)  It is at least as likely 
as not that any current 
shoulder disorder had its onset 
during his period of military 
service?  Is it otherwise 
related to such period of 
service or any event thereof?

(b)  Is it at least as likely 
as not that the veteran's left 
ankle disorder is the direct 
cause of any current shoulder 
disorder?  Is it at least as 
likely as not that the left 
ankle disability increased the 
severity of any shoulder 
disorder, such as to cause an 
aggravation of that shoulder 
disorder? In offering an 
opinion the examiner must 
address the June 2004 opinion 
of Arthur A. Fierro, M.D.

Use by each examiner of the "at least as 
likely as not" language in responding is 
required.

6.  Following the completion of the 
foregoing actions, the RO must review 
each examination report.  If any report 
is not in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
report to the examiner for any and all 
needed action.  
7.  Lastly, the RO must enter a new 
rating decision and readjudicate the 
merits of the veteran's claims of 
entitlement to direct service connection 
for bilateral hearing loss, and for 
direct and secondary service connection 
for anxiety, sleep, and shoulder 
disorders, based on all the evidence of 
record, inclusive of the hearing 
transcript of June 2004 and the evidence 
submitted and developed thereafter, and 
all governing legal authority, including 
the VCAA, its implementing regulations, 
and the opinions of those Federal courts 
interpreting such body of law.  
Consideration must be accorded the 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995), as to the claims for 
secondary service connection.
If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights and to obtain additional procedural and evidentiary 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  



	                        
____________________________________________
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




